People v Dozier (2015 NY Slip Op 09296)





People v Dozier


2015 NY Slip Op 09296


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2013-02449
 (Ind. No. 2495/00)

[*1]The People of the State of New York, respondent,
vNeron Dozier, appellant.


Seymour W. James, Jr., New York, NY (Elon Harpaz of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Jill Gross-Marks of counsel; Jacob Lewis on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Hollie, J.), imposed October 3, 2012, upon his convictions of murder in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on June 21, 2001.
ORDERED that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to include the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621; People v Harrison, 112 AD3d 967; People v Hernandez, 110 AD3d 918, 919; People v Rogers, 105 AD3d 776).
MASTRO, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court